In an action to recover damages for wrongful death, etc. (see Watson v. Socony Mobil Oil Co., 19 A D 2d 560), the defendants appeal from an order of the Supreme Court, Queens County, dated May 6, 1960, which denied their motion to amend the stenographic minutes of the trial of the action so as to include certain comments of the Trial Justice made to the jurors upon the conclusion of the trial. Order affirmed, with $10 costs and disbursements. The record discloses that the comments in question were made by the Trial Justice to the jurors after they had rendered their verdict and had been polled and after they had been discharged as jurors in the pending action; and that such comments, made at the conclusion of the trial, were not intended to be a part of the trial. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.